DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “EDS” should change to “ESD”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “high-voltage power” in claim 1 and its dependent claims and term “high impedance” in claim 17 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised the metes and bounds of the term.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 11, 14-16, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUURA et al. (JP 2003121493 , hereinafter MATSUURA and further in view of Gorin et al. (US 20010056340, hereinafter Gorin).

Regarding to claim 1, MATSUURA discloses an electrostatic discharge (EDS) pulse generator (figs. 1-4) comprising: 
a capacitor stack including a first ground plate (fig.1[13]), a charge plate (fig.1[71]), and a second ground plate (fig.1 sw4 coupled to ground); 
a high-voltage power supply (fig. 1[E]) electrically connected with the charge plate (fig.1 shows E coupled charge plate 71) and the second ground plate (fig.1 switch 4 coupled to ground); 
a current limiting resistor (fig.1[72]) electrically connected in series with the high-voltage power supply (fig.1[E]) and the charge plate (fig.1[71]); and 
a switch (fig.1[sw4]) for electrically connecting the charge plate (fig.1[71]) to the second ground plate (fig.1 switch 4 coupled to ground); 
whereby the charge plate (fig.1[71]) is chargeable from the high-voltage power supply (fig.1[E]) and dischargeable via the switch (fig.1[sw4]) between the charge plate (fig.1[71]) and the second ground plate (fig.1 switch 4 coupled to ground).
Fig. 1 shows switch 4 coupled to ground instead of a ground plate.
Fig. 2 of Gorin shows the switch 58 connected to ground via a plate.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to use a ground plate for grounding as a matter of design choice.





Regarding to claim 2, MATSUURA in view of Gorin discloses the ESD pulse generator of claim 1, wherein the ESD generator is configured such that a discharge path of the first ground plate and the second ground plate is routed external to the ESD pulse generator, thereby allowing for connection of a device under test (DUT) to the ESD pulse generator (fig. 1 of MATSUURA and 1-2 of Gorin).


Regarding to claim 5, MATSUURA in view of Gorin discloses the ESD pulse generator of claim 1, wherein the current limiting resistor (fig.1[72] 1 of MATSUURA and fig.1[38] of Gorin) is configured to be operable for raising a potential of a device under test (DUT) that is connected with the ESD pulse generator, whereby the first ground plate obtains a potential of a DUT signal bias.

Regarding to claim 6, MATSUURA in view of Gorin discloses the ESD pulse generator of claim 1, wherein the capacitor stack comprises a single fixed capacitor stack (fig. 1 of MATSUURA or 1-2 of Gorin shows a single fixed capacitor stack) or a modular capacitor stack including multiple different fixed stacks.

Regarding to claim 7, MATSUURA in view of Gorin discloses the ESD pulse generator of claim 1, wherein the ESD pulse generator comprises a printed circuit board including the capacitor stack (paragraphs 59-60 of MATSUURA).

Regarding to claim 8, , MATSUURA in view of Gorin discloses the ESD pulse generator of claim 7, wherein the ESD pulse generator is configured such that pulse shape and energy for a given voltage charge are determined by the printed circuit board's electrically-conductive portions and dielectric thicknesses at which the first ground plate, the charge plate, and the second ground plate are defined, whereby altering the printed circuit's board's electrically-conductive portions and dielectric thicknesses allows for controllably changing pulse shape and energy for a given charge voltage ( MATSUURA in view of Gorin discloses the same apparatus, therefore, MATSUURA in view of Gorin is capable that pulse shape and energy for a given voltage charge are determined by the printed circuit board's electrically-conductive portions and dielectric thicknesses at which the first ground plate, the charge plate, and the second ground plate are defined, whereby altering the printed circuit's board's electrically-conductive portions and dielectric thicknesses allows for controllably changing pulse shape and energy for a given charge voltage).

Regarding to claim 11, MATSUURA in view of Gorin discloses the ESD pulse generator of claim 1, wherein the ESD pulse generator comprises output terminals that are referenced to ground thereby eliminating a possibility of high voltage danger during setup (fig. 1 of MATSUURA shows the output terminal (measuring pin 12) with reference to ground).

Regarding to claim 14, MATSUURA in view of Gorin discloses the ESD pulse generator of claim 1, wherein the ESD generator is configured to be operable for generating energy and current pulses which have been correlated to the stress levels of common ESD and charged board events (this is the function of the ESD measurement system).

Regarding to claim 15, MATSUURA in view of Gorin discloses the ESD pulse generator of claim 1, wherein the ESD generator is configured to be operable for providing a high-current pulse with an energy level correlated to an electrostatic discharge without exposure to dangerous high voltage when testing a device under test (DUT) that is unpowered or that is powered and functional (It would has necessitated to have the ESD generator is configured to be operable for providing a high-current pulse with an energy level correlated to an electrostatic discharge without exposure to dangerous high voltage when testing a device under test (DUT) in order to avoid damage to the DUT) .

Regarding to claim 16, MATSUURA in view of Gorin discloses the ESD pulse generator of claim 1, wherein: the ESD generator is configured to be operable with powered circuits and with unpowered circuits (as best understood, the system of MATSUURA or Gorin would be able to test power or unpower DUT suitable to user); and the ESD pulse generator is configured to be operable for generating repeatable transient current pulses (paragraphs 0005- 6 of Gorin).

Regarding to claim 18, MATSUURA in view of Gorin discloses the ESD pulse generator of claim 1, wherein the ESD pulse generator is a field collapse pulser configured with field collapse partitioning (as best understood fig. 1 of MATSUURA shows a field collapse partitioning).

Regarding to claim 19, MATSUURA in view of Gorin discloses the ESD pulse generator of claim 1, wherein the ESD pulse generator comprises a self-contained, automated test unit including the high-voltage power supply that is adjustable, the capacitor stack that is fixed or adjustable, a trigger/pulse initiation controller, and a pulse output port (this is merely matter of design choice).

Regarding to claim 21, MATSUURA in view of Gorin discloses a system including the ESD pulse generator of claim 1 and an analog to digital (A/D) converter (fig.1[63]) configured for data acquisition including recordation of peak voltage and current values generated by the ESD pulse generator.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUURA in view of Gorin as applied to claim 1 above, and further in view of Chowdhury et al. (US 10591526 hereinafter Chowdhury).

Regarding to claim 9, MATSUURA in view of Gorin discloses the ESD pulse generator of claim 1, wherein the capacitor stack (MATSUURA discloses the capacitor stack) except the capacitor stack is segmented, tuned, and/or augmented with passive (RLC) elements to cause the ESD pulse generator to generate transient current pulses having specific pulse shapes.
Chowdhury shows the capacitor augmented with passive (RLC) element.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Chowdhury into MATSUURA in view of Gorin in order to provide an ESD stimulus based on one or more of a human body model (HBM) and charged device model (CDM)

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUURA in view of Gorin as applied to claim 1 above, and further in view of Bamba et al. (US 20200356332 hereinafter Bamba).

Regarding to claim 13, MATSUURA in view of Gorin discloses the ESD pulse generator of claim 1, wherein the ESD pulse generator is configured such that output is switchable with relays or solid state switching into individual USB, HDMI, and/or power pins (fig. 1 of MATSUURA shows a computer 65).
However, MATSUURA in view of Gorin does not teach output is switchable with relays or solid state switching into individual USB, HDMI, and/or power pins.
Bamba discloses a computer include a relay that switching into individual USB or HDMI.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to use have output as USB or HDMI as a matter of design choice.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUURA in view of Gorin as applied to claim 1 above, and further in view of Barth et al. (US 9726707 hereinafter Barth).


Regarding to claim 17, MATSUURA in view of Gorin discloses the ESD pulse generator of claim 1, wherein the ESD generator is configured to be operable for providing functionality probing of a device under test (DUT) except including a high impedance DC leakage test through a solid state resistor.
Barth discloses an ESD tester include a leakage test through a resistor 72.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to include the leakage test in order to identify DUT failure when the leakage current increases above a limit.
MATSUURA in view of Gorin and Barth does not disclose the resistor 72 as a solid state resistor. However, it is merely a matter of design choice without unexpected result.

Allowable Subject Matter
Claims 3-4, 10, 12 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding to claim 3, the prior arts of record, alone or in combination, do not  disclose the ESD pulse generator of claim 1, wherein: “the second ground plate (fig.2[20]) is connected to a shield of the coaxial connector; whereby the ESD pulse generator is configured to be operable for generating a transient current pulse that is routed through a coaxial cable when connected with the coaxial connector without radiating unwanted electromagnetic interference (EMI)” including all of the limitations of the base claim and any intervening claims.

Regarding to claim 4, the prior arts of record, alone or in combination, do not  disclose the ESD pulse generator of claim 1, wherein: “wherein the first ground plate is routed through a tester port, and the second ground plate is connected to a shield of the tester port, thereby providing two isolated contact points configured to be applied to a powered or unpowered port of a device under test (DUT).” including all of the limitations of the base claim and any intervening claims.

Regarding to claim 10, the prior arts of record, alone or in combination, do not disclose the ESD pulse generator of claim 1, “wherein the capacitor stack is modularized and includes multiple capacitor stacks that are selectively interchangeable for causing the ESD pulse generator to generate differently shaped transient current pulses” including all of the limitations of the base claim and any intervening claims.

Regarding to claim 12, the prior arts of record, alone or in combination, do not disclose the ESD pulse generator of claim 1, wherein: “wherein the ESD pulse generator is configured such that output is isolated, whereby the ESD pulse generator is selectively operable for generating a positive transient current pulse or a negative transient current pulse by reversing connections” including all of the limitations of the base claim and any intervening claims.


Regarding to claim 20, the prior arts of record, alone or in combination, do not disclose “a system including the ESD pulse generator of claim 1 and a loop H-field or E-field near-field probe, wherein an output pulse of the ESD pulse generator is connected to the loop H-field or E-field near-field probe for generating electromagnetic interference usable for isolating and characterizing soft failures of a device under test (DUT)” including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863